UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 9, 2011 INTREORG SYSTEMS, INC. (Exact name of registrant as specified in its charter) Texas 000-53262 45-0526215 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2600 E. Southlake Boulevard, Suite 120-366, Southlake, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 491-8611 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 9, 2011 Mr. Malcolm C. Davenport V resigned as a member of the Board of Directors of INTREorg Systems, Inc.Mr. Davenport had been a member of our Board since April 2009.Mr. Davenport resigned for personal reasons and there was no disagreement between our company and Mr. Davenport on any matter related to our operations, policies or procedures. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTREORG SYSTEMS, INC. Date:March 8, 2011 By:/s/ Russell K. Boyd Russell K. Boyd, Chief Executive Officer 2
